DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/771924 filed June 11, 2020. Claims 1-14 are currently pending and have been considered below.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8 and 14, drawn to an apparatus for coating.
Group II, claims 9-13, drawn to a method of coating.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of components on support devices being rotated, tilted, heated, impregnated, gelled and baked, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of DE 1538918 which teaches all of the above features, as noted in the PCT written opinion filed by Applicant on June 11, 2020. Furthermore, the 103 rejections below also show that the technical features of the claims do not make a contribution over the prior art.
During a telephone conversation with Anthony Ventorino on December 9, 2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-8 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Specifically, the “plurality of motor-driven means” recited in claim 1 is being interpreted under 35 USC 112(f). A review of the specification indicates that there is no corresponding structure recited for this limitation. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the transmission device in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification indicates that the transmission device is a chain transmission device, driving the rollers via a chain (par. 42, figure 2). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The term “pallet” in claim 2 is being interpreted as a general frame. Neither the instant specification nor the figures show or describe any element which appears similar to the common definition of a pallet (i.e. a flat wooden platform meant to support objects), and therefore the general frame structure shown in figure 2 is presumed to be what the term “pallet” in the specification refers to. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “plurality of motor-driven means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification indicates that these motor-driven means can act on the rollers or the collets to rotate or tilt them, but provides no discussion of how they are able to do so or what structure is involved in this actuation process. Furthermore, the figures simply point to a nondescript rectangular bracket as the motor-driven means (18). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the inner diameter of the respective cylindrical body" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites that the components are internally hollow and cylindrical, but there is no positive recitation of “a cylindrical body” or its inner diameter. Furthermore, it is unclear how the collet can “clamp the component onto the inner diameter of the respective cylindrical body” when the “cylindrical body” appears to be intended to recite the shape of the component itself. I.e., the claim seems to require that the substrate is being clamped onto the inner diameter of itself, which is an indefinite limitation. 
	Claims 2-8 and 14 depend from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Faraoni et al. (US 5,401,531) in view of Thigpen et al. (US 5,685,910) and Rachkov (US 6,056,845).
Regarding claim 1: Faraoni et al. discloses a controlled system (10) for impregnating wound coils such as stator components (12) which has a number of sequentially and linearly arranged stations including a pre-heating station (20), a trickle station (30) in which coating is performed, a curing station (40) which includes a curing oven (46) such that it is a baking station and a cooling station (50) which can be considered a gelling station, where the components (12) are conveyed through each station while held individually on opposed supports (542) (col. 3 lines 18+, col. 4 lines 1-45, figure 1).  Faraoni et al. discloses that the components (12) are rotated during the coating process (col. 4 lines 12-22) and that the supports (542) extend entirely through the component (12) such that it rests on both of its circumferential ends, but fails to explicitly disclose the specific means for rotating or any means for tilting the components, as well as that the supports (542) are spring collets.
However, Thigpen et al. discloses a similar apparatus for coating a wound stator core (12) which includes a tilt table (28) driven by a tilt cylinder (30) that tilts the stator (12) in multiple directions (back and forth between the figure 3 and 4 orientations) and a rotation drive (36) which rotates the stator (12) about its axis, both of which can be considered motor-driven means (col. 4 lines 65+, col. 5 lines 1-28, figures 1-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use drives as taught by Thigpen et al. to rotate and tilt the stator of Faraoni et al. during coating because Thigpen et al. discloses that this allows for uniform deposition of the coating materials on the portions in which it is needed only (col. 1 lines 40-54, col. 3 lines 5-25). 
Faraoni et al. and Thigpen et al. still fail to explicitly disclose that the supporting device is a spring collet provided with block clamps. However, Rachkov discloses a similar stator treatment apparatus in which the stators (17) are supported by collets (11) biased by spring washers (92) such that they are spring collets which grip or clamp the stator surfaces from the inside (col. 2 lines 47-56, col. 4 lines 51-62, figures 1 and 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic support taught by Faraoni et al. with a spring collet as taught by Rachkov because Rachkov shows that this is a functionally equivalent mechanism for supporting and releasing wound stator devices (col. 2 lines 47-56), and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 
Regarding claim 2: Faraoni et al. discloses that the supports (542) are part of a horizontally aligned frame which can be considered a pallet that inherently enables the rotation of supports (542) (see Faraoni et al. col. 4 lines 12-22) which are collets in the combination, and where each end of the supports (542a, 542b) are supported on pulleys (530, 570) by way of chains (532a, 532b) (see Faraoni et al. figure 2). 
Regarding claim 3: Faraoni et al. discloses a motor (538) and axles (534, 574) which drives rotation of the pulleys (530, 570) and therefore chains such that they can be considered transmission devices (col. 7 lines 36-49, figures 2-3). In the combination as discussed above one of the motor driven means (i.e. cylinder in Thigpen et al.) is configured to impart a tilting motion to the stator support such that the stator tilts with respect to the support table (see Thigpen et al. figures 1-4). 
 Regarding claim 4: Faraoni et al. discloses that the trickle station (30) includes a plurality of successive resin dispensers (36) and further discloses that they are movable (col. 4 lines 12-22, figure 1), but fails to explicitly disclose that they are moved by controlled axes. However, Thigpen et al. discloses similar dispensing nozzles (56, 60) which are moved by way of movable horizontal supports (66, 72) which are axles driven by screw drives (76, 78) (col. 5 lines 29- 45, figures 3-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic moving mechanism of the dispensers of Faraoni et al. with driven horizontal supports as taught by Thigpen et al. because Thigpen et al. shows that these are functionally equivalent moving mechanisms for dispensing heads in a stator coating system and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 
Regarding claim 5: Faraoni et al. discloses that the dispensers (36) are under pressure (col. 3 lines 57+) but fails to explicitly disclose metering pumps. However Thigpen et al. discloses a similar dispensing nozzle pressurization system that includes a metering pump system (84) which precisely meters the coating material to the nozzles (56, 60) (col. 5 lines 53+, col. 6 lines 1-18, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a metering pump system as taught by Thigpen et al. to supply the resin to the dispensers of Faraoni et al. because Thigpen et al. discloses that this allows the resin and catalyst to be mixed in precise quantities which are preferred for resin coatings on a stator (col. 5 lines 53+, col. 6 lines 1-18). 
Regarding claim 6: Claim 1 states that “one or more” impregnation stations are required, and claim 6 never positively recites that a plurality of stations are required, such that the limitations regarding multiple impregnation stations (i.e. the “or more” part of claim 1) are optional and therefore Faraoni et al. in view of Thigpen et al. and Rachkov read on the claim. In the optional embodiment with only one impregnation station, there cannot be a temperature recovery station between adjacent pairs of impregnation stations.

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faraoni et al., Thigpen et al. and Rachkov as applied to claims 1-6 above and further in view of Arakawa (US 5,024,857) and Kimura et al. (US 2006/0165879).
Regarding claim 7: Faraoni et al. discloses a post-coating curing oven and cooling station, and therefore fails to explicitly disclose a baking station in addition to a gelling station which supplies heat via an induction heating system. However, Arakawa discloses a similar stator coating system provided with a first coating station (B) and a second coating station (D) having a first furnace (C) between the two coating stations and a second furnace (E) downstream of the second coating station (D), such that the first coating is gelled by heat in the first furnace (C) before being coated again and sent to be baked  by heat in the second furnace (E) (col. 2 lines 25-58, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have a two stage coating and heating arrangement as taught by Arakawa for the system of Faraoni et al. because Arakawa discloses that this allows for multiple coating viscosities to be applied, ensuring that the coating penetrates into all of the necessary areas and remains strong enough for its application (col. 1 lines 10-52). 
Faraoni et al. and Arakawa still fail to explicitly disclose that the gelling furnace is heated by induction. However, Kimura et al. discloses a similar stator coating apparatus in which the coating is cured by heating the workpiece with induction (par. 43, 59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use induction heating as taught by Kimura et al. to cure the stator coating of Faraoni et al. and Arakawa because Kimura et al. discloses that this both shortens necessary curing time and allows for downsizing of the apparatus (pars. 43, 59). 
Regarding claim 8: Faraoni et al. and Arakawa disclose the above combination in which a second coating station aimed at coating other portions of the stator is provided between two curing stations (see Arakawa col. 2 lines 25-58, figure 2). 
Regarding claim 14: Faraoni et al., Thigpen et al., Arakawa and Kimura et al. disclose the above combination in which the dispensers are controlled by movable axes (Thigpen et al. col. 5 lines 29- 45, figures 3-4), have metering pumps (Thigpen et al. col. 5 lines 53+, col. 6 lines 1-18, figure 1), a second dispensing station between a gelling station and a baking station (Arakawa col. 2 lines 25-58, figure 2) where the gelling station has an induction heating system (Kimura et al. pars. 43, 59). 
Regarding the temperature recover station, claim 1 states that “one or more” impregnation stations are required, and claim 6 never positively recites that a plurality of stations are required, such that the limitations regarding multiple impregnation stations (i.e. the “or more” part of claim 1) are optional and therefore Faraoni et al. in view of Thigpen et al., Rachkov, Arakawa and Kimura et al. read on the claim. In the optional embodiment with only one impregnation station, there cannot be a temperature recovery station between adjacent pairs of impregnation stations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
8/26/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717